DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4-6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.

Response to Amendment
The preliminary amendment filed on 13 November 2017 was accepted and entered.  Accordingly, claim(s) 3 and 5-10 has/have been amended.  No claim(s) has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-12 are currently pending in this application.

The preliminary amendment filed on 08 April 2020 was accepted and entered.  Accordingly, claim(s) 1-12 has/have been amended.  No claim(s) has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-12 are currently pending in this application.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because references characters 19, 21, and 23 in Fig. 3 appear to be pointing to the same element/part of the figure, the density of lines and shading used in Fig. 12 makes the representation of the figure and what is being designated unclear, Due to the heavily shaded areas of Fig. 10 it is unclear to where the lead lines extend. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Fig. 1 is describes as “conventional” and should designated as --Prior Art-- (see pg. 15, lines 15-16 of the specification received 11/13/2017).

“axis of symmetry” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Pg. 17, line 22 includes the typographical error “the intersection of the auxiliary line 19” (emphasis added). In this instance reference character “19” should be changed to “26,” which has 2.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: “15” has been defined as the “field of view axis” and is shown in the accompanying drawings as a line/axis splitting the “primary field of view” (13) and “central field of view” (11) and extending to the “detector” (10). The specification, also, describes the “first imaging regions 52 are arranged in the centre of the useful field of view 50 extending parallel with the field of view axis” (page 30, lines 24-25). The “field of view axis” seeming to cross the detector at a 90 degree or close to 90 degree angel (as shown in the drawings) contradicts the imaging regions of the detector extending parallel to this same axis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims are replete with errors.  The claims should be revised carefully to correct the numerous errors.  Examples of some unclear, inexact, or verbose limitations in the claims are: 
Claim 1, lines 7-8, recites “an outlet surface facing the incidence surface of the detector and comprising pinholes connecting the inlet surface and the outlet surface.” It is unclear how the outlet surface comprises pinholes extending to another surface. Based on the specification, it appears that this is a typographical error and the “and comprising” is meant to be further limiting the “collimator element” rather than the “outlet surface.” If this is the case; then, the Examiner recommends having “and comprising” start on the next line with its own line indentation. 
Claim 1 recites “pinholes” (line 8), “one or more first pinholes” (line 9), “one or more second pinholes” (line 18), and “one or more third pinholes” (line 27). The relationship between the pinholes is not clear. For example, are the first pinholes a part of the initially recites pinholes or are they in addition to the initially recited pinholes? 
Claim 1, lines 10-11, recites “a field of view axis coincident with the axis of symmetry.” The term “coincident” in this context is unclear.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. field of view” in claim 1 is used by the claim to mean “region/volume being imaged or of interest,” while the accepted meaning is “the solid angle through which a device can observe or is sensitive to electromagnetic radiation.” The term is indefinite because the specification does not clearly redefine the term.
Claim 1, lines 12-13, recites “project the central field of view onto one or more respective different first imaging regions on the incidence surface of the detector.” The term “respective” in this context is unclear.
Claim 1, lines 13-14, recites “the first imaging regions not overlapping with any other imaging regions.” It is unclear whether each of the first imaging regions do not overlap with another imaging region or whether the first imaging regions as a whole do not overlap any other imaging region, which has/have not yet been recited.
Claim 1 recites conditional language making it unclear how the structure of the apparatus is being further limited. For example, “in cases where there is more than one first pinhole.”
No definite meaning can be ascribed to the claims. Therefore, it would be improper to rely on speculative assumptions regarding the meaning of the claims and then base a rejection under 35 USC 103 on these assumptions. See MPEP 2143.03(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bagamery et al. (US 2015/0115161) teaches an imaging device (Abstract) comprising: a detector adapted to determine a point of incidence of a photon, and having an incidence surface (12), a collimator element (16) adapted to project the . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CAROLYN FIN/Examiner, Art Unit 2884